Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 03/02/2021, amending claims 1-3 and 5-8. This application was filed 08/21/2019.
Claims 1, 3, 6 and 8 have been amended by Examiner’s AMENDMENT; Claims 2, 4, 7, and 10 have been cancelled, are amended BY EXAMINER’S AMENDMENT.

USC § 101 Analysis
Claim(s) 1, and 6, and dependent claim(s) 3, 5, and 8-9, are directed to a technical solution to a technical problem associated with identity recognition associated with continuous measurement of a physiological identification signal of a user for a predetermined duration of time, associated with physiological phenomena such as electrocardiography signals, as depicted in Applicant specification, ¶27, by employing dimension-reduced data as represented by a “compressed” signal or “low-dimensional” signal as depicted in Applicant’s specification, ¶¶3, 59, low dimensional compression of ECG signals facilitating an optimal classification search space, within a discrimination subspace, doing so without  reconstruction of said signal, providing an energy and time efficient use of resources in the implementation of the claims limitations including, “recognize the first identification information according to a classification model from a learning computer device, to determine that the user is one of multiple subjects without reconstruction of the first compressed signal transmitted by the measurement module, when the sensing wearable device is in the learning mode, the measurement module is configured to continuously measure a physiological identification signal of each subject having at least one second predetermined length of time, and the compression module is configured to perform the compression process on 
Thus, the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Non-Patent Literature (NPL), You, Friedman (US 20160256063) and Non-Patent Literature (NPL), Ceylan are withdrawn from consideration pursuant to Allowable Subject Matter.






Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Chih Feng YEH on 08 March 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 3, 6 and 8 have been AMENDED;
Claims 2, 4, 7, and 10 have been cancelled
by Examiner’s Amendment as Follows ---













AMENDMENT TO CLAIMS

1. (Currently Amended) An identity recognition system based on compressed signals, comprising:
a sensing wearable device, having an identification mode and a learning mode and including a measurement module, a compression module and a first transmission module, wherein when the sensing wearable device is in the identification mode, the measurement module is configured to continuously measure a physiological identification signal of a user having at least one first predetermined length of time, and the compression module is configured to perform a compression process on the physiological identification signal having at least one first predetermined length of time to generate a first compressed signal, and the first transmission module is configured to transmit the first compressed signal; and
an identification computer device, including a first signal separation module and an identification module, wherein the first signal separation module is configured to receive the first compressed signal, and obtain first identification information of the first compressed signal in a discrimination subspace according to a principal eigenvector, and the identification module is configured to receive the first identification information, and recognize the first identification information according to a classification model from a learning computer device, to determine that the user is one of multiple subjects without reconstruction of the first compressed signal transmitted by the measurement module, when the sensing wearable device is in the learning mode, the measurement module is configured to continuously measure a physiological identification signal of each subject having at least one second predetermined length of time, and the compression module is configured to perform the compression process on the physiological identification signal of each subject having at least one second predetermined length of time to generate a second compressed signal, and the first transmission module is configured to transmit the second compressed signal corresponding to each subject, and the learning computer device comprises a second signal separation module, a machine learning module and a second transmission module, wherein the second signal separation module is configured to receive the second compressed signal corresponding to each subject, and obtain second identification information of the second compressed signal in the discrimination subspace according to the principal eigenvector, and the machine learning module is configured to train the classification model according to the second identification information through a machine learning algorithm, and the second transmission module is configured to transmit the classification model to the identification computer device, wherein the compression process on the physiological identification signal having at least one first predetermined length of time is performed by using discrete cosine transform (DCT), discrete wavelet transformation (DWT), principal component analysis (PCA) or compressive sensing (CS) technology.

2. (Cancelled).

3. (Currently Amended) The identity recognition system according to claim [[2]] 1, wherein the sensing wearable device further includes a setting module for receiving setting information corresponding to each subject when the sensing wearable device is in the learning mode, to make the first transmission module transmit the second compressed signal and the setting information corresponding to each subject to the learning computer device.

4. (Cancelled).

5. (Previously Presented) The identity recognition system according to claim 1, wherein the sensing wearable device further includes a noise processing module for removing noise from the physiological identification signal having at least one first predetermined length of time before the compression module performs the compression process on the physiological identification signal having at least one first predetermined length of time.

6. (Currently Amended) An identity recognition method based on compressed signals, comprising:
when being in a identification mode, a sensing wearable device continuously measuring a physiological identification signal of a user having at least one first predetermined length of time, and performing a compression process on the physiological identification signal of the user having at least one first predetermined length of time to generate a first compressed signal, and transmitting the first compressed signal; and
an identification computer device receiving the first compressed signal, and obtaining first identification information of the first compressed signal in a discrimination subspace according to a principal eigenvector, and receiving the first identification information, and recognizing the first identification information according to a classification model from a learning computer device, to determine that the user is one of multiple subjects without reconstruction of the first compressed signal transmitted by the measurement module, the sensing wearable device, when being in a learning mode, continuously measuring a physiological identification signal of each subject having at least one second predetermined length of time, and performing the compression process on the physiological identification signal of each subject having at least one second predetermined length of time to generate a second compressed signal, and transmitting the second compressed signal corresponding to each subject, and
the learning computer device receiving the second compressed signal corresponding to each subject, and obtaining second identification information of the second compressed signal in the discrimination subspace according to the principal eigenvector, and train the classification model according to the second identification information through a machine learning algorithm, and transmitting the classification model to the identification computer device, wherein the compression process on the physiological identification signal having at least one first predetermined length of time is performed by using DCT, DWT, PCA or CS technology.

7. (Cancelled). 

8. (Currently Amended) The identity recognition method according to claim [[7]] 6, wherein further comprising:
the sensing wearable device receiving setting information corresponding to each subject when the sensing wearable device is in the learning mode, to transmit the second compressed signal and the setting information corresponding to each subject to the learning computer device.

9. (Original) The identity recognition method according to claim 6, wherein before the step of performing the compression process on the physiological identification signal having at least one first predetermined length of time, further comprising: removing noise from the physiological identification signal having at least one first predetermined length of time.

10. (Cancelled).

Allowable Subject Matter
Claims 1, 3, 5-6, and 8-9, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Non-Patent Literature (NPL), You, Friedman (US 20160256063) and Non-Patent Literature (NPL), Ceylan disclose the use of eigenvectors through Principal Component Analysis, PCA, for identification of subject physiological states, this identification is not performed within a discrimination subspace without reconstruction, specifically, they do not teach: 
“recognize the first identification information according to a classification model from a learning computer device, to determine that the user is one of multiple subjects without reconstruction of the first compressed signal transmitted by the measurement module, when the sensing wearable device is in the learning mode, the measurement module is configured to continuously measure a physiological identification signal of each subject having at least one second predetermined length of time, and the compression module is configured to perform the compression process on the physiological identification signal of each subject having at least one second predetermined length of time to generate a second compressed signal, and the first transmission module is configured to transmit the second compressed signal corresponding to each subject, and the learning computer device comprises a second signal separation module, a machine learning module and a second transmission module, wherein the second signal separation module is configured to receive the second compressed signal corresponding to each subject, and obtain second identification information of the second compressed signal in the discrimination subspace according to the principal eigenvector, and the machine learning module is configured to train the classification model according to the second identification information through a machine learning algorithm, and the second transmission module is configured to transmit the classification model to the identification computer device, wherein the compression process on the physiological identification signal having at least one first predetermined length of time is performed by using discrete cosine transform (DCT), discrete wavelet transformation (DWT), principal component analysis (PCA) or compressive sensing (CS) technology”, in the context of the claim when considered as a whole.  These uniquely distinct features render claim(s) 1 allowable. 
Therefore, independent claims 1, 6, and dependent claim(s) 3, 5, and 8-9 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art:

    PNG
    media_image1.png
    1182
    1073
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682